        Case 8:19-cv-00136-TJH-SP Document 23 Filed 07/23/19 Page 1 of 4 Page ID #:123
2 AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        ✔ ACTION
        G                  G APPEAL                                       United Stated District Court - Central District of California
DOCKET NO.                      DATE FILED

8:19CV00136-TJH                            1/2/2019
PLAINTIFF                                                                         DEFENDANT

    STRIKE 3 HOLDINGS, LLC                                                         JOHN DOE subscriber assigned IP address
                                                                                   68.228.79.16


        COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OR WORK
     REGISTRATION NO.

1                              SEE ATTACHED

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill           G Other Pleading
        COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OF WORK
     REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

            X Order
            G              G Judgment                                     G Yes        X No
                                                                                       G                                                   7/22/2019

CLERK                                                        (BY) DEPUTY CLERK                                            DATE
                    KIRY K. GRAY                                                                                                 7/23/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
                                                        Exhibit A to the Complaint
Location: San Juan Capistrano, CA                                                                     IP Address: 68.228.79.16
Total Works Infringed: 36                                                                             ISP: Cox Communications
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           9FE743BAF7076C7B1416416DCB8787E922B10AE8    Blacked             10/23/2018   10/22/2018        11/25/2018      PA0002136653
                                                                             11:14:12
 2           07A71D8AB8A0645049C16B98A28538E06A009D7B    Vixen               09/22/2018   09/21/2018        11/01/2018      PA0002143417
                                                                             12:19:56
 3           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             07/20/2018   07/19/2018        09/05/2018      PA0002135006
                                                                             10:53:51
 4           0AC91C9EC33B89F3F34C74B82B0F5475D6CADF38    Blacked Raw         06/27/2018   06/26/2018        08/07/2018      PA0002131867
                                                                             02:22:25
 5           0D5FB0229BB896030F25C3B8B468E2B54000B9E1    Vixen               11/26/2018   11/25/2018        12/31/2018      17271449713
                                                                             06:25:38
 6           1D4F8BC60FF91E4A8991397E26BFAA8545914E58    Vixen               11/16/2018   11/15/2018        12/09/2018      17210345323
                                                                             12:09:35
 7           259A2C3790345E1C8DE8609B1D36987D0AA87E7C    Blacked             10/12/2018   10/12/2018        10/28/2018      PA0002130455
                                                                             22:23:24
 8           291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32    Blacked             11/17/2018   11/16/2018        11/25/2018      PA0002136637
                                                                             12:17:59
 9           2D05320B68989487C8AF50B1A95167FB350F94E6    Blacked             09/19/2018   09/17/2018        10/16/2018      PA0002127778
                                                                             00:21:28
 10          2EBCD308C7F1141323F532284E71730A94CBF5FE    Blacked Raw         07/27/2018   07/26/2018        09/01/2018      PA0002119594
                                                                             12:23:25
 11          3323AD5021933A353E77806D1FECE58685BF2A13    Blacked Raw         10/05/2018   10/04/2018        10/16/2018      PA0002127787
                                                                             11:15:20
 12          38506E94BA819300B3A0C2356A75ACA8BE4A65DB    Blacked             08/26/2018   03/11/2018        04/17/2018      PA0002116091
                                                                             06:11:59
 13          42FA8D55C449F1B251CBDCA779AF8B82B924AD80    Tushy               11/21/2018   11/21/2018        12/31/2018      17271449573
                                                                             23:49:46
 14          654FDEBA4D88249E1F34D0661AB9A548091828CC    Tushy               08/10/2018   08/09/2018        09/05/2018      PA0002135685
                                                                             01:28:10
 15          69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2    Blacked Raw         09/10/2018   09/09/2018        10/16/2018      PA0002127792
                                                                             06:47:52
 16          6C38232F41EA64DAA5575DD592D16021BEEE98A2    Blacked             05/25/2018   05/24/2018        07/14/2018      PA0002128376
                                                                                                                                           Case 8:19-cv-00136-TJH-SP Document 23 Filed 07/23/19 Page 2 of 4 Page ID #:124




                                                                             01:57:39
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     70832C42F2E2AB6573DDAA25A98D9827AD5AB4CF Vixen           06/19/2018   06/18/2018   07/14/2018      PA0002128072
                                                                02:33:09
18     7C8023CDDDFB52DA97E2E4A518C37DB69EFF28C5   Blacked       07/01/2018   05/05/2018   05/24/2018      PA0002101366
                                                                08:54:45
19     8F914AD5D985A4614B945A9CBAEA70996038A99E   Vixen         07/04/2018   07/03/2018   07/26/2018      PA0002112153
                                                                12:08:39
20     A1D049D475923190FF3A7134A0D2B9F10D62914B   Vixen         09/27/2018   09/26/2018   10/16/2018      PA0002127776
                                                                11:33:31
21     A62630310E9B12C6ECA5DE42C0B4737F82C500C3   Blacked       07/25/2018   07/24/2018   09/01/2018      PA0002119589
                                                                12:29:28
22     B1175F1372648DE81684C06975EBCC841609C237   Blacked       10/03/2018   10/02/2018   10/16/2018      PA0002127785
                                                                11:06:25
23     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy         09/29/2018   09/28/2018   10/16/2018      PA0002127781
                                                                02:38:31
24     BC8ACAF0DC42FB3CEEDEB0DC51C20206FDBB20E4   Blacked Raw   07/20/2018   07/11/2018   08/07/2018      PA0002131894
                                                                21:39:50
25     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   Blacked Raw   07/18/2018   07/16/2018   09/01/2018      PA0002119681
                                                                12:57:57
26     CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A   Blacked       11/07/2018   11/06/2018   11/25/2018      PA0002136603
                                                                12:14:57
27     D68599155F00A8CA95C8BF9F81800CC36A2FEAA5   Vixen         05/30/2018   05/29/2018   07/14/2018      PA0002128390
                                                                00:11:35
28     D870E9A9EFB570C5601C29A4E0E1167ED5E3ABA4   Tushy         05/27/2018   05/26/2018   07/14/2018      PA0002128078
                                                                16:57:15
29     DAFC93B6C471FBB4324C5ABE4B7B23E9F440B87A   Blacked Raw   06/13/2018   06/11/2018   07/09/2018      PA0002109330
                                                                21:00:53
30     DBF08487A3D7FE3704DADAB3BEAE6159E4C2DA38   Tushy         07/18/2018   07/10/2018   08/07/2018      PA0002132397
                                                                03:01:59
31     E12C003246B83B76DC861765D6E9B1BC09E79EA4   Blacked Raw   10/20/2018   10/19/2018   11/25/2018      PA0002136715
                                                                11:02:32
32     E12FD4D629A309DFE8E61034EB8298524FDBCC27   Vixen         07/21/2018   01/19/2018   03/02/2018      PA0002104769
                                                                12:48:15
33     EFDB886D8D69B8D7CC31153066C52424FA716283   Vixen         06/24/2018   06/23/2018   07/26/2018      PA0002112155
                                                                09:59:51
34     F5E931AB78F7394210896FEC71ADFB7C43276832   Blacked       11/21/2018   11/21/2018   12/31/2018      17271449372
                                                                                                                         Case 8:19-cv-00136-TJH-SP Document 23 Filed 07/23/19 Page 3 of 4 Page ID #:125




                                                                23:47:25
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     F9E101EA92C17F5285F5E7917D00B7654F42CFE6   Blacked Raw   06/08/2018   06/06/2018   07/14/2018      PA0002128447
                                                                02:17:27
36     FB7E3EA3B9E083499E761482A6C6D7DFDB749555   Vixen         10/07/2018   10/06/2018   11/01/2018      PA0002141493
                                                                10:12:55
                                                                                                                         Case 8:19-cv-00136-TJH-SP Document 23 Filed 07/23/19 Page 4 of 4 Page ID #:126
